                 Case 3:19-cv-00710-AGT Document 85 Filed 02/09/21 Page 1 of 4




 1   Michele R. Stafford, Esq. (SBN 172509)
     Allan D. Shuldiner, Esq. (SBN 252259)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3
     Alameda, California 94502
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: ashuldiner@sjlawcorp.com
 6   Attorneys for Plaintiffs, Operating Engineers’ Health
     And Welfare Trust Fund for Northern California, et al.
 7

 8   David R. Griffith, Esq. (SBN 170172)
     Jameson E.P. Sheehan, Esq. (SBN 327287)
 9   GRIFFITH HORN & SHEEHAN, LLP
     1530 Humboldt Rd., Suite 3
10   Chico, CA 95928
11   Telephone: (530) 812-1000
     Email: david@davidgriffithlaw.com
12   Email: jameson@griffithandhorn.com

13   Attorney for Defendants, BCJ Sand and Rock, Inc., Valley Silica,
     Darwin Christ, Michael Hickerson and Norcal Sand and Rock, Inc.
14
     Douglas B. Jacobs (SBN 84153)
15
     Jacobs, Anderson & Potter, LLP
16   20 Independent Circle
     Chico, CA 95973
17   Phone: (530) 342-6144
     Fax: (530) 342-6310
18   Email: djacobs@japc-law.com
19
     Attorney for Defendant, James Slender aka Brad Slender
20
                                     UNITED STATES DISTRICT COURT
21
                                   NORTHERN DISTRICT OF CALIFORNIA
22
     OPERATING ENGINEERS’ HEALTH AND                          Case No. 3:19-cv-00710 AGT
23   WELFARE TRUST FUND FOR NORTHERN
     CALIFORNIA, et al.,                                      JOINT REQUEST TO EXTEND
24
                                                              PRETRIAL DEADLINES BY 120 DAYS
25                   Plaintiffs,                              DEADLINE; [PROPOSED] ORDER
                                                              THEREON
26          v.
                                                              [AS MODIFIED]
27   BCJ SAND AND ROCK, INC. et al.,
28                   Defendants.
                                              1
     JOINT REQUEST TO EXTEND PRETRIAL DEADLINES BY 120 DAYS
     Case No. 3:19-cv-00710 AGT
                 Case 3:19-cv-00710-AGT Document 85 Filed 02/09/21 Page 2 of 4




 1          Plaintiffs Operating Engineers’ Health and Welfare Trust Fund for Northern California et al.
 2   (“Trust Funds”), and Defendants BCJ Sand and Rock, Inc. et al. and Defendant James Slender aka Brad
 3   Slender (collectively the “Parties”) respectfully request to extend the pretrial deadlines as set forth in the

 4   Court’s Amended Scheduling Order by 120 days. [Dkt. # 76]. Good cause exists for the continuance, as
 5   follows:
 6          1.       As the Court’s records will reflect, the Complaint was filed by Plaintiffs on February 8,
 7   2019. [Dkt. #1]. Defendant BCJ Sand and Rock, Inc. (“BCJ”) was served by substitute service on
 8   February 13, 2019, and a Proof of Service of Summons was filed with the Court on April 2, 2019. [Dkt.
 9   # 14]. Defendant BCJ filed an Answer to the Complaint on March 5, 2019. [Dkt. # 10].
10          2.       Defendant James Slender aka Brad Slender (“Slender”) was personally served on
11   February 8, 2019, and a Proof of Service of Summons was filed with the Court on April 2, 2019. [Dkt. #
12   15]. Defendant Slender filed an Answer to the Complaint on March 1, 2019. [Dkt. # 9].
13          3.       Plaintiffs filed their First Amended Complaint on August 30, 2019, which added Valley
14   Silica, Darwin Christ and Michael Hickerson as Defendants. [Dkt. #25]. Defendants BCJ, Valley
15   Silica, Darwin Christ and Michael Hickerson (collectively, “BCJ Defendants”) filed an Answer to the
16   First Amended Complaint on September 25, 2019. [Dkt. # 26]. Defendant Slender filed an answer to the

17   First Amended Complaint on July 6, 2020. [Dkt. # 64].
18          4.       By Stipulation of the Parties, Plaintiffs filed their Second Amended Complaint on

19   October 1, 2020, which added Norcal Sand and Rock, Inc. (“Norcal”) as a Defendant. [Dkt. # 67].
20          5.       This action arises under the Employee Retirement Income Security Act of 1974
21   (”ERISA”) out of an alleged breach of a collective bargaining agreement. Plaintiffs contend that
22   Defendants have failed to and refused to submit contribution reports and payments that are required
23   under the terms of their Collective Bargaining Agreement(s).           Defendants deny these allegations.
24   Plaintiffs have been in the process of conducting an audit of Defendants’ records for the period from
25   January 1, 2015 through December 31, 2018 (“Initial Audit Period”). Due to the extended period of
26   time that has elapsed since the initial audit request and the documents being provided, as well as the
27   change in companies operating the quarry from BCJ to Norcal, Plaintiffs have extended the audit
28   through the current date. (“Extended Audit Period”).

                                              2
     JOINT REQUEST TO EXTEND PRETRIAL DEADLINES BY 120 DAYS
     Case No. 3:19-cv-00710 AGT
                 Case 3:19-cv-00710-AGT Document 85 Filed 02/09/21 Page 3 of 4




 1          6.       On September 25, 2020, the Parties stipulated to vacate the mediation deadline, amend
 2   the scheduling order and request referral to a settlement conference with a Magistrate Judge. [Dkt. #65].
 3   The Court granted the stipulation on September 28, 2020. [Dkt. #66].

 4          7.       After a case management conference with the Court on October 16, 2020, the Court
 5   issued an Amended Scheduling Order. [Dkt. #76].
 6          8.       Defendant BCJ Sand and Rock, Inc. is currently a suspended corporation and Norcal,
 7   which incorporated in March 2020, has taken over operations at the quarry formerly operated by BCJ as
 8   of June 1, 2020. Defendant BCJ Sand and Rock, Inc. is currently in the process of being revived.
 9   Further discovery will need to be conducted to determine Norcal’s relationship to Defendants BCJ and
10   Valley Silica to resolve the present dispute.
11          9.       The Parties have been attempting to informally resolve the dispute. Plaintiffs received
12   some of the records requested from Defendants’ third party payroll service for the Initial Audit Period
13   and for the Extended Audit Period. Defendants’ third party payroll service has advised that it does not
14   have any of the remaining records requested; Plaintiffs have requested these remaining records from
15   Defendants.     Defendants are working on obtaining the requested records.        Plaintiffs have issued
16   discovery to Defendant Michael Hickerson, Defendant Norcal and Defendant BCJ Sand and Rock. As

17   Defendant BCJ Sand and Rock remains suspended by the Secretary of State, the BCJ Defendants assert
18   that they are unable to respond to Plaintiffs discovery. The Parties believe that these documents will be

19   crucial in narrowing the dispute and bringing this matter to resolution.
20          10.      Therefore, the Parties respectfully request that the Court extend the following pretrial
21   deadlines:
22                Case Management Schedule
23                Fact Discovery Cut-Off:                         July 10, 2021
24                Expert Witness Disclosures:                     July 10, 2021
25                Rebuttal Expert Disclosures:                    July 24, 2021
26                Expert Discovery Cut-Off:                       September 17, 2021
27                Deadline for Filing Dispositive Motions:        November 6, 2021
28                Hearing Date for Dispositive Motions:           November 29 December 10, 2021

                                              3
     JOINT REQUEST TO EXTEND PRETRIAL DEADLINES BY 120 DAYS
     Case No. 3:19-cv-00710 AGT
              Case 3:19-cv-00710-AGT Document 85 Filed 02/09/21 Page 4 of 4




 1              Pretrial Conference:                     February 18, 2022
 2              Trial:                                   April 8, 2022
 3

 4
 5   DATED: February 8, 2021                           SALTZMAN & JOHNSON LAW
                                                       CORPORATION
 6
                                                  By: /s/ Allan D. Shuldiner
 7
                                                      Allan D. Shuldiner
 8                                                    Attorneys for Plaintiffs, Operating Engineers’
                                                      Health and Welfare Trust Fund for Northern
 9                                                    California, et al.
10   DATED: February 8, 2021                           GRIFFITH, HORN & SHEEHAN, LLP
11                                                By: /s/ David R. Griffith
12                                                    David R. Griffith
                                                      Attorneys for Defendant BCJ SAND AND ROCK,
13                                                    INC., MICHAEL HICKERSON, DARWIN
                                                      CHRIST, VALLEY SILICA and NORCAL SAND
14                                                    AND ROCK, INC.
15   DATED: February 8, 2021                           JACOBS, ANDERSON & POTTER, LLP
16
                                                  By: /s/ Douglas B. Jacobs
17                                                    Douglas B. Jacobs
                                                      Attorneys for Defendant James Brad Slender
18

19   Having reviewed the above request, and good cause appearing, the parties’ request to extend the pretrial
20   dates is approved.
21          IT IS SO ORDERED.
22   Dated: February 9, 2021
23
24
                                                                ALEX G. TSE
25                                                              United States Magistrate Judge
26
27
28

                                              4
     JOINT REQUEST TO EXTEND PRETRIAL DEADLINES BY 120 DAYS
     Case No. 3:19-cv-00710 AGT
